Citation Nr: 0032872	
Decision Date: 12/18/00    Archive Date: 12/28/00	

DOCKET NO.  97-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. B.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

On January 31, 2000, the St. Petersburg, Florida, RO found 
that claims of entitlement to service connection for 
hypertension with chest pain; hearing loss; tinnitus; and 
residuals of shrapnel to the left hand were denied as not 
well grounded.  Since that decision, however, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  Unlike the version of the law in 
effect at the time of the January 2000 RO decision, the VA is 
now charged with the duty to assist almost every claimant, as 
well as the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  This new law, 
however, can only be considered if the veteran files an 
application to have the RO's decision "revisited."  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application as to the claims denied 
in January 2000.

The Board further notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (Act) are applicable to the 
case currently on appeal and that, as indicated below, it 
appears that all notification and development action required 
by the Act has not been performed.  However, rather than 
delay granting the present claim for service connection for 
PTSD, the Board advises the RO that the additional action may 
be relevant to its future determinations regarding the 
evaluation and/or effective date of the PTSD claim granted 
herein.  See VBA Fast Letter 00-92 at 6 (Dec. 13, 2000).


FINDING OF FACT

The veteran has PTSD that was caused by verified inservice 
stressors.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1154 (b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 (2000).  
Service connection for PTSD requires medical evidence 
diagnosing PTSD, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  

A February 2000 VA medical record indicates that reference 
should be made to the veteran's VA progress notes for more 
detail and a March 1997 letter from a private physician 
indicates that the veteran may be receiving private medical 
care.  However, the record does not reveal that an attempt 
has been made to obtain treatment records from the identified 
private physician or the referenced VA progress notes.  
Regardless, in light of the Board's fully favorable decision 
herein, the veteran has not been prejudiced by the failure to 
undertake this additional development.  To remand for the 
additional development would not result in any greater 
benefit for the veteran, but would result in further delay.  

The report of a March 1995 VA psychiatric examination 
reflects that stressors reported by the veteran included 
frequently being under enemy fire and witnessing the death of 
many American soldiers.  The diagnosis included PTSD.  A June 
1997 VA medical report reflects that the veteran reported 
stressors that included his belief that he had killed an 
enemy soldier, whom he subsequently buried.  The diagnosis 
included PTSD.  A March 1997 letter from a private physician 
reflects that the veteran reported recurrent dreams and 
flashbacks wherein a Vietcong he killed appears.  It 
indicates that the veteran has PTSD as a residual of his 
service in the Central Highlands in Vietnam while a member of 
the 1st Cavalry Division of C Company, 2nd Battalion.  

A February 1998 letter from a VA psychiatrist and master 
social worker reflects that the veteran was receiving 
treatment for PTSD.  It notes that the veteran's stressful 
events included being under heavy fire and having contact 
with a dead enemy who he buried.  

A July 1999 report relating to screening of the veteran for 
entrance to a PTSD program reflects that the veteran had been 
involved in events including fire or explosion, exposure to a 
war zone, and severe human suffering.  It is concluded that 
the evidence was suggestive of, but not conclusive for, PTSD.  
An August 1999 VA treatment record reflects that the 
veteran's most bothersome traumatic event was when his group 
shot a Vietcong who bled to death and was then buried by him.  

The veteran's personnel records reflect that he was in 
Vietnam from February 12, 1967, to January 13, 1968.  He was 
assigned to C Company, 2nd Battalion, 12th Cavalry of the 1st 
Cavalry Division (airmobile).  A September 1997 response to 
an inquiry regarding stressful events experienced by the 
veteran reflects that the landing zone English ammunition 
depot was destroyed in June 1967.  

During the veteran's personal hearing he offered testimony 
regarding burying a Vietnamese, and submitted a photograph of 
what appears to be a deceased Vietnamese lying on a small 
mechanical vehicle next to what appears to be a hole in the 
ground.  

Two of the stressors reported by the veteran include his 
knowledge with respect to the destruction of landing zone 
English, see veteran's October 1995 statement, and his 
knowledge with respect to the death of a Vietnamese and 
subsequent burial.  The response from the Center for Research 
of Unit Records confirms that the landing zone English 
ammunition depot was destroyed while the veteran was present 
in Vietnam and confirms that the 2nd Battalion, 12th 
Cavalry's area of operation included landing zone English.  
The Board also concludes that the photographs submitted by 
the veteran confirm that he was present at the time a grave 
was dug for a deceased Vietnamese.  With consideration that 
February 1998 and July and August 1999 VA treatment records 
associate the diagnosis of PTSD with the burial of a 
Vietnamese and with the veteran's exposure to fire or 
explosion and the previous conclusion that these events 
occurred, the record supports a finding that the veteran has 
been diagnosed with PTSD, that competent medical evidence has 
related that diagnosis to events during the veteran's service 
in Vietnam, and that there is credible supporting evidence 
that the claimed inservice stressors occurred.  Therefore, 
service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (2000).  


ORDER

Service connection for PTSD is granted.  




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

